Citation Nr: 0507801	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  94-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for post-traumatic left long thoracic 
neuropathy formerly rated as brachial plexus trauma with 
ulnar neuropathy.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for internal derangement of the left shoulder.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of post-traumatic synovitis with 
carpal tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1986 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appellant subsequently moved 
to an area served by the RO in Cleveland, Ohio.  The 
procedural posture of this case is detailed in the Board's 
June 1997 decision, the Order of the United States Court of 
Appeals for Veterans Claims (Court) in June 1998, and the 
Board's remands of March 1999 and October 2003.  

For the reasons discussed below, this appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.  


REMAND

In July 2004, the appellant submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) that 
identified a private medical facility where he received 
treatment.  He indicated that the "[d]ates of relevant 
medical records" were from March 1999 to May 2002.  Records 
from this private medical facility are of record for 1998, 
which only discussed treatment for an eye disorder.  An eye 
disorder is not a part of the claimed disabilities on appeal.  
Though the appellant did not specify the exact nature of the 
treatment recorded in the records, it must be presumed - as 
he indicated the records were "relevant" - that it was for 
the service-connected disabilities for which he seeks 
increased evaluations in this appeal.  In its January 2005 
argument, the appellant's representative noted this release 
and argued a remand was required.  

VA must undertake reasonable efforts to assist in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The Board is cognizant that this appeal is derived from a 
November 1992 rating decision and that it has been subject to 
a Board decision, a Court decision, and two subsequent Board 
remands - more than 12 years of adjudication.  To ensure the 
record is complete so that a decision can be rendered, the 
Board herein encourages the appellant to provide any 
information in his possession relevant to his claims and to 
provide a listing of any and all sources of treatment for 
these claimed disabilities that he has not already told VA 
of.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Using the July 2004 release in the 
record, or after obtaining any further 
necessary release from the appellant, 
obtain from the health care provider 
therein identified copies of all clinical 
records pertinent to the treatment of the 
appellant's disabilities from March 1999 
to May 2002.  Associate all documents 
obtained with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


